ORDER

PER CURIAM.
Donrico Holmes appeals the judgment entered upon a jury verdict convicting him of two counts of first-degree robbery, two counts of sexual abuse, two counts of attempted first-degree robbery, one count of attempted sexual abuse, one count of first-degree assault, and eight counts of armed criminal action. We find no error has occurred.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).